     Case: 1:20-cv-05140 Document #: 7 Filed: 09/02/20 Page 1 of 6 PageID #:181




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JB AT RIVER NORTH, LLC et al.,                   )
                                                 )   Case No. 1:20-cv-05140
                    Plaintiffs,                  )
v.                                               )   Judge Robert M. Dow
                                                 )
STARR SURPLUS LINES INSURANCE                    )
COMPANY et al.,                                  )
                                                 )
                    Defendants.                  )

                                  MOTION TO TRANSFER VENUE

       Defendant, Starr Surplus Lines Insurance Company (“Starr”), pursuant to 28 U.S.C. §

1404(a), hereby respectfully requests that this Honorable Court enter an order transferring this

proceeding to the District Court for the Southern District of New York, in accordance with the

provisions of the insurance contract between Starr and Plaintiff JB at River North LLC (“JB”). In

support thereof, Starr states as follows.

                                            BACKGROUND

       1.      On July 30, 2020, JB, along with 42 other Plaintiffs, filed suit against Starr and 17

other insurance companies, in the Circuit Court of Cook County, Illinois, County Department, Law

Division, under Case Number 2020 L 008099. See Docket No. 1, Ex. A (Complaint).

       2.      Thereafter, on September 1, 2020, Starr timely removed this action to this Court.

See Docket No. 1.

       3.      As shown in the Complaint, JB asserts claims for declaratory judgment, breach of

contract and unjust enrichment arising out of an insurance policy issued to JB by Starr.

       4.      A true and correct copy of the Starr Policy is attached hereto as Exhibit A.
     Case: 1:20-cv-05140 Document #: 7 Filed: 09/02/20 Page 2 of 6 PageID #:182




       5.      No other plaintiff has asserted claims against Starr, under the Starr Policy or

otherwise.

       6.      JB has not asserted claims against any defendant other than Starr.

       7.      JB has agreed to litigate any dispute arising under the Starr Policy in New York, as

follows:

               e. Choice of Law and Choice of Venue:

               No suit, action, or proceeding regarding this POLICY for the
               recovery of any claim shall be sustainable in any court of law or
               equity unless the Insured shall have fully complied with all the
               requirements of this POLICY. The COMPANY agrees that any suit,
               action, or proceeding against it for recovery of any claim under this
               POLICY shall not be barred if commenced within the time
               prescribed in the statutes of the State of New York. Any suit, action,
               or proceeding against the COMPANY must be brought solely
               and exclusively in a New York state court or a federal district
               court sitting within the State of New York. The laws of the State
               of New York shall solely and exclusively be used and applied in any
               such suit, action, or proceeding, without regard to choice of law or
               conflict of law principles.

See Exhibit A, p. 26 (emphasis supplied).

       8.      As shown on page 5 of Exhibit A, the Starr Policy, Starr’s principal place of

business is located at 399 Park Avenue, New York, NY 10022, which is located within the judicial

boundaries of the United States District Court for the Southern District of New York.

                                     RELIEF REQUESTED

       9.      Based upon the parties’ agreement that any suit, action, or proceeding against Starr

be brought solely and exclusively a state court or federal district court located in New York, Starr

respectfully requests entry of an order transferring this proceeding to the United States District

Court for the Southern District of New York.




                                                 2
     Case: 1:20-cv-05140 Document #: 7 Filed: 09/02/20 Page 3 of 6 PageID #:183




                              BASIS FOR RELIEF REQUESTED

        10.    Section 1404(a) of title 28 provides as follows:

               For the convenience of parties and witnesses, in the interest of
               justice, a district court may transfer any civil action to any other
               district or division where it might have been brought or to any
               district or division to which all parties have consented. 28 U.S.C. §
               1404(a).

        11.    The Supreme Court explained that Section 1404(a) sets the applicable procedure

for enforcement of a forum selection clause. Atl. Marine Const. Co. v. U.S. Dist. Court for W.

Dist. of Texas, 571 U.S. 49, 52 (2013) (“[A] forum-selection clause may be enforced by a motion

to transfer under § 1404(a).”).1 In instances where there is no contractual forum selection clause,

Section 1404(a) requires assessment of both the convenience of the parties and various public-

interest considerations. Id. at 62-63. However, that is not the proper analysis when a contractual

forum selection clause is present. See Id. As the Supreme Court held, when the parties’ contract

contains a valid forum-selection clause, this “represents the parties’ agreement as to the most

proper forum.” Id. at 63. Enforcement of the parties’ agreement of the proper forum “protects

their legitimate expectations and furthers vital interests of the justice system.” Id. Therefore, “a

valid forum-selection clause should be given controlling weight in all but the most exceptional

cases.” Id. (internal citations and brackets omitted); see also In re Mathias, 867 F.3d 727, 731 (7th

Cir. 2017) (“[B]ecause public-interest factors will ‘rarely defeat’ a transfer to the contractually

chosen forum, ‘the practical result is that forum-selection clauses should control except in unusual

cases.’”).



1
  The Supreme Court has noted that: “Section 1404(a) is merely a codification of the doctrine of
forum non conveniens for the subset of cases in which the transferee forum is within the federal
court system.” Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49, 60
(2013).


                                                 3
     Case: 1:20-cv-05140 Document #: 7 Filed: 09/02/20 Page 4 of 6 PageID #:184




       12.     JB cannot evade the contractual forum selection clause by suing additional parties.

See J.P. Morgan Chase Bank, N.A. v. McDonald, 760 F.3d 646, 652 (7th Cir. 2014). JB has only

asserted claims against Starr, but its Complaint includes other parties in an apparent effort to evade

the forum provisions to which it agreed under the Starr Policy (and otherwise control jurisdiction).

As the Seventh Circuit stated in J.P. Morgan, if a plaintiff could defeat a forum selection clause

in this way, “such clauses would be empty.” Id.

       13.     Here, the language of the parties’ contract is clear: “Any suit, action, or proceeding

against the COMPANY must be brought solely and exclusively in a New York state court or a

federal district court sitting within the State of New York.” See Policy, p. 26. This exclusive

venue selection provision, which is governed by New York law pursuant to the above-quoted

provisions of the Starr Policy, is enforceable. See Stravalle v. Land Cargo, Inc., 39 A.D.3d 735,

736, 835 N.Y.S.2d 606, 607 (2007) (holding, with exceptions not relevant here, “A contractual

forum selection clause is prima facie valid and enforceable.”).

       14.     In light of the Supreme Court’s decision in Atlantic Marine and the other authorities

cited herein, the provisions of the Starr Policy that provide for exclusive jurisdiction in New York

are enforceable, and this proceeding should be transferred under Section 1404(a) to the United

States District Court for the Southern District of New York, which is a permissible venue for this

action under Section 1391(b). See 28 U.S.C. § 1404(a); see also 28 U.S.C. § 1391(b).

       WHEREFORE, Defendant, Starr Surplus Lines Insurance Company, hereby respectfully

requests that this Honorable Court enter an order transferring this proceeding to the United States

District Court for the Southern District of New York, and grant such other and further relief as is

equitable and just.




                                                  4
    Case: 1:20-cv-05140 Document #: 7 Filed: 09/02/20 Page 5 of 6 PageID #:185




Date: September 2, 2020              Respectfully submitted,

                                     /s/ Michael L. Foran
                                     Michael L. Foran
                                     John Eggum
                                     FORAN GLENNON PALANDECH PONZI & RUDLOFF PC
                                     222 North LaSalle Street, Suite 1400
                                     Chicago, Illinois 60601
                                     Tel: 312-863-5000
                                     Email: mforan@fgppr.com
                                     Email: jeggum@fgppr.com


                                     Attorneys for STARR SURPLUS LINES
                                     INSURANCE COMPANY




                                        5
     Case: 1:20-cv-05140 Document #: 7 Filed: 09/02/20 Page 6 of 6 PageID #:186




                              CERTIFICATE OF SERVICE

       The undersigned certifies that on September 2, 2020, a copy of the foregoing document
was served via the Court’s electronic notification system, CM/ECF, on all counsel of record.

Date: September 2, 2020                   Respectfully submitted,

                                          /s/ Michael L. Foran
                                          Michael L. Foran




                                             6
